PER CURIAM.
In this appeal, appellant challenges his convictions for both dealing in stolen property and grand theft. Appellee, state of Florida, concedes that appellant cannot be convicted and sentenced for grand theft and dealing in stolen property where the same stolen property involved in the same scheme or course of conduct is the subject of both counts. We reverse the conviction and sentence for grand theft since that is the least serious offense, and affirm the conviction and sentence for dealing in stolen property. Appellant was sentenced as a habitual violent felony offender. Our reversal of his grand theft conviction and sentence has no effect on the remainder of his sentences.
Affirmed in part and reversed in part.
CAMPBELL, A.C.J., and THREADGILL and LAZZARA, JJ., concur.